

116 S5005 IS: Defending Pensions from the Chinese Communist Threat Act
U.S. Senate
2020-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 5005IN THE SENATE OF THE UNITED STATESDecember 10, 2020Mrs. Blackburn introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require pension plans subject to the requirements of the Employee Retirement Income Security Act of 1974 to establish minimum standards to address the threat from investments that finance Communist Chinese military companies.1.Short titleThis Act may be cited as the Defending Pensions from the Chinese Communist Threat Act.2.Addressing the threat from investments that finance Communist Chinese military companiesNot later than one year after the date of enactment of this Act, the Secretary of Labor, in consultation with the Secretary of Defense and, as the Secretary of Labor determines appropriate, heads of other Federal agencies, shall prohibit pension plans (as defined in section 3 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002)) from investing in any persons on the list of Communist Chinese military companies under section 1237(b) of the Strom Thurmond National Defense Authorization Act of Fiscal Year 1999 (Public Law 105–261; 50 U.S.C. 1702 note). 